Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  154614                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellee,                                                                           Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 154614
                                                                    COA: 333781
                                                                    Wayne CC: 03-002304-FC
  LEWIS FREDERICK LAKE,
            Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the September 22, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2017
           t0717
                                                                               Clerk